Citation Nr: 1115571	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-32 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for stress fracture of the right tibia prior to February 4, 2010, and an initial rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable evaluation for posttraumatic degenerative changes of the inferior medial malleolus prior to February 4, 2010, and an initial rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale

INTRODUCTION

The Veteran had active military service from March 1981 to March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the Veteran's claims file was subsequently transferred to the Montgomery, Alabama, RO.

The Board observes that the February 2005 rating decision granted service connection for stress fracture of the right tibia and healed partial rupture of the left Achilles tendon (which has subsequently been recharacterized as posttraumatic degenerative changes of the inferior medial malleolus), and assigned initial noncompensable ratings, effective October 22, 2004.  The Veteran has appealed with respect to the propriety of the initially assigned ratings.  During the course of the appeal, the Veteran was awarded an increased rating of 10 percent for both disabilities, effective February 4, 2010.  Applicable law provides that a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has characterized the issues as shown on the first page of this decision.


FINDINGS OF FACT

1.  Prior to February 4, 2010, the Veteran's service-connected right tibia disability was manifested by a 1 x 1 cm. nontender, firm, bony knot over the subcutaneous border of the right tibia, at the junction of the middle and proximal third, with an otherwise normal right leg on examination.  

2.  As of February 4, 2010, the Veteran's service-connected right tibia disability is manifested by degenerative changes in the right knee with flexion to 120 degrees and extension to zero degrees with pain.  

3.  Prior to February 4, 2010, the Veteran's service-connected left ankle disability was manifested by subjective complaints of pain and swelling, without objective evidence of weakness in the left Achilles tendon, and range of motion and joint function not limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  

4.  As of February 4, 2010, the Veteran's service-connected left ankle disability is manifested by posttraumatic degenerative changes with dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 20 degrees with pain, approximating no more than moderate limitation of ankle motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for stress fracture of the right tibia prior to February 4, 2010, and an initial rating in excess of 10 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.59, 4.71a, Diagnostic Codes 5010-5262 (2010).

2.  The criteria for an initial compensable evaluation for posttraumatic degenerative changes of the inferior medial malleolus prior to February 4, 2010, and an initial rating in excess of 10 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his right tibia and left ankle disabilities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for his right tibia and left ankle disabilities were granted and initial ratings were assigned in the February 2005 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Relevant to the duty to assist, the Veteran's service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, the Board observes that the Veteran indicated in March 2005 and October 2007 statements that he would be attempting to see a physician; however, he has not reported that he has actually sought treatment for either disability on appeal nor has he identified any outstanding treatment records necessary to decide his pending appeal.  Additionally, the Veteran has been afforded VA joints examinations in January 2005, February 2010, and April 2010; the reports of which are of record.  The Board finds that the examination reports are adequate as they were based on a review of the record, a physical examination, and the Veteran's reported history and symptomatology.  Moreover, as the disabilities were described in sufficient detail, the Board finds that such adequately address the rating criteria necessary to evaluate the Veteran's right tibia and left ankle disabilities.  Therefore, further examination is not necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Stress Fracture of the Right Tibia

The Veteran's stress fracture of the right tibia has been assigned a noncompensable rating prior to February 4, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5262, and a 10 percent rating thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262.  The Veteran contends that his right tibia disability results in daily pain and a knot on his leg, and, therefore, he is entitled to higher initial ratings. 

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that traumatic arthritis under Diagnostic Code 5010 is the service-connected disorder and impairment of the tibia and fibula under Diagnostic Code 5262 is a residual condition.

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by X- ray findings is to be rated as arthritis, degenerative, which is rated under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Service treatment records (STRs) show that the Veteran had a knot in the center of his shin that he acquired when running or playing basketball in August 1984.  The diagnosis was right leg pain, etiology unknown.  He was placed on physical profile in August 1984 until September 1984.  In December 1984, the Veteran was diagnosed with possible reoccurrence of a stress fracture.  A January 1985 bone scan revealed a focal hot lesion in the middle third of the right tibia possibly due to stress fracture and/or osteoid esteoma.  

In January 2005 the Veteran was accorded a VA compensation and pension (C&P) joints examination.  During the examination, he complained of pain in the right anterior tibial region precipitated by prolonged running and walking.  The Veteran also reported that he has had no formal medical evaluation or treatment for his right leg.  He indicated that he has lost no time from work in the past year due to problems with his right leg.  The Veteran stated that his right leg was "doing pretty good."  He also admitted to the presence of a knot over the anterior subcutaneous boarder of the tibia, at the junction of the middle and proximal third.  He stated that it became painful with excessive activity.  

Physical examination of the right tibia showed a 1 x 1 cm. nontender, firm, bony knot over the subcutaneous border of the right tibia, at the junction of the middle and proximal third.  The right leg was otherwise normal.  The impression was healed stress fracture of the right tibia.  The examiner further noted that the Veteran's range of motion and joint function were not limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  He also noted that the Veteran had minimal symptoms. 

In February 2010 the Veteran was accorded another VA C&P joints examination.  During the examination the Veteran reported a hardware mass to the mid tibial area.  He also reported moderate to severe aching type pain to the mid tibial area.  The Veteran indicated that prolonged standing increased the pain, but denied functional impairments.  An X-ray of the right tibia and fibula revealed no acute fracture or dislocation.  There was narrowing of the knee joint space with subchondral sclerosis and small intra-articular and extraarticular osteophytes compatible with minimal degenerative changes.  No knee joint effusion was evident.  The impression was degenerative changes of the right knee.  The examiner noted significant effects on the Veteran's usual occupation with noted pain.  The examiner also indicated moderate effect on the Veteran's usual daily activities to include shopping, exercise, recreation, and traveling.  She noted severe impact on chores and found the Veteran's participation in sports was prevented.  His ability to feed, bathe, dress, toilet, groom, and drive were not impacted.  

An addendum dated in April 2010 was requested after X-rays in the February 2010 revealed degenerative changes in the right knee.  Range of motion showed right flexion to 120 degrees and extension to zero degrees.  There was objective evidence of pain on active range of motion, but there was no pain following repetitive motion.  

The Board finds that the evidence does not support the assignment of an initial compensable evaluation prior to February 4, 2010.  Specifically, the January 2005 VA examination revealed only a 1 x 1 cm. nontender firm, bony knot over the subcutaneous border of the right tibia, at the junction of the middle and proximal third.  Such examination was noted to be otherwise normal.  Therefore, the Board finds that the manifestations of the Veteran's right tibia disability do not more nearly approximate malunion of the tibia and fibula with slight knee or ankle disability.  Moreover, at the time of the January 2005 VA examination, there was no evidence of arthritis.  Therefore, the Board finds that the Veteran is not entitled to an initial compensable rating under Diagnostic Code 5262 or 5010 for the period prior to February 4, 2010.  

As of February 4, 2010, the Board finds that the evidence does not support the assignment of an initial rating in excess of 10 percent.  In this regard, the evidence reflects that the Veteran's right tibia disability is manifested by degenerative changes in the right knee with flexion to 120 degrees and extension to zero degrees with pain.  Under Diagnostic Code 5010, traumatic arthritis is rated under Diagnostic Code 5003.  In this regard, Diagnostic Code 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  When, however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, such disability may be rated under Diagnostic Code 5003.  In the instant case, as the Veteran does not meet the criteria for a 10 percent rating under Diagnostic Code 5260 or 5261 pertinent to limitation of flexion and extension of the knee, respectively, the Board has considered whether he is entitled to a higher rating under Diagnostic Code 5003.  The Board notes that, under Diagnostic Code 5003, a 20 percent rating may be assigned where there is X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes.  However, in the instant case, only one major joint, the Veteran's right knee, is involved.  As such, a 20 percent rating under Diagnostic Code 5003 is not warranted.  However, based on such rating criteria, the Veteran has been assigned a 10 percent rating in contemplation of arthritis with painful, limited motion, which results in a slight knee or ankle impairment under Diagnostic Code 5262.  As such, the Board has considered whether the Veteran is entitled to a higher or separate rating under alternate Diagnostic Codes.

Under Diagnostic Code 5260, a zero percent evaluation is assigned where flexion of the leg is limited to 60 degrees.  Flexion must be limited to 45, 30, or 15 degrees in order to warrant a 10, 20, or 30 percent rating, respectively.  However, the evidence shows that, during the course of the appeal, the Veteran's flexion has been limited to 120 degrees with pain, as exhibited at the April 2010 VA examination.  See DeLuca, supra.  However, there is no indication that his limitation of flexion more nearly approximates the criteria for a 10 percent rating, even in contemplation of the Veteran's complaints of pain.  Id.  Therefore, the Board finds that the Veteran's right tibia disability does not more nearly approximate a compensable rating under Diagnostic Code 5260.  

Diagnostic Code 5261 provides for a noncompensable evaluation where extension of the leg is limited to 5 degrees.  Extension must be limited to 10, 15, 20, 30, or 45 degrees in order to warrant a 10, 20, 30, 40, or 50 percent rating, respectively.  The evidence of record fails to demonstrate any limitation of extension.  In this regard, the Veteran was noted to have extension to zero degrees with pain at the April 2010 VA examination.  See DeLuca, supra.  Therefore, the Board finds that the Veteran's right tibia disability does not more nearly approximate a compensable rating under Diagnostic Code 5261.  

Moreover, the Board finds that the symptoms associated with the Veteran's right tibia disability, i.e., degenerative changes in the right knee and range of motion of the right knee showing flexion to 120 degrees with normal extension, are consistent with a slight knee or ankle disability under Diagnostic Code 5262.  In the absence of increased symptomatology, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent as of February 4, 2010.

Additionally, for the entire appeal period, as the evidence of record fails to demonstrate ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5257, 5258, 5259, or 5263, respectively.  

Posttraumatic Degenerative Changes of the Inferior Medial Malleolus

The Veteran's posttraumatic degenerative changes of the inferior medial malleolus has been assigned a noncompensable rating prior to February 4, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5271 and a 10 percent rating thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The Veteran contends that his left ankle disability results in swelling and limitation of range of motion, and, therefore, he is entitled to higher initial ratings. 

Diagnostic Code 5271 provides for a 10 percent evaluation for moderate limitation of motion of the ankle.  A 20 percent evaluation is assigned for marked limitation of motion of the ankle.  The Board notes that normal range of motion for the ankle on dorsiflexion is to 20 degrees and to 45 degrees on plantar flexion.  See 38 C.F.R. 
§ 4.71a, Plate II.  

As indicated in the preceding section, Diagnostic Code 5010 provides that arthritis due to trauma and substantiated by X-ray findings is to be rated as arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

STRs show that the Veteran twisted his left ankle in August 1982.  He sprained his left ankle playing basketball in September 1990.  The Veteran continued to complain of left ankle pain in June 1991.  He injured his Achilles tendon in February 1994 while playing basketball.  A MRI of the left ankle revealed possible partial rupture of the Achilles tendon.  He was placed on physical profile in June 1994.  

In January 2005 the Veteran was accorded a VA C&P joints examination.  During the examination, he reported that he has had no formal medical evaluation or treatment for his left ankle.  He also indicated that he had been wearing a brace on the left ankle if he attempted to do any type of excessive activities.  The Veteran stated that he worked as a forklift driver and has lost no time from work due to problems with his left ankle.  He reported pain in the left ankle with prolonged standing and walking and stated he had some intermittent swelling.  

Physical examination revealed that the Veteran was able to walk on tiptoes and heels without difficulty and was able to squat and duck walk without apparent pain.  The Achilles tendon felt intact and was not swollen.  No tenderness was noted.  The Veteran was able to repeatedly rise up on tiptoes of each foot without apparent problem.  The examiner noted no evidence of weakness in the left Achilles tendon.  The impression was healed partial rupture of the left Achilles tendon.  The examiner further noted that the Veteran's range of motion and joint function were not limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  He also noted that the Veteran had minimal symptoms.  

In February 2010 the Veteran was accorded another VA C&P joints examination.  During the examination, he reported moderate aching type pain and stiffness to the left Achilles tendon with minimal swelling.  He indicated that pain increased with exercise.  The Veteran stated he had no functional impairments and reported that he is not seeking treatment.  A summary of joint symptoms revealed no deformity, giving way, instability, or incoordination.  He exhibited pain, stiffness, weakness and decreased speed of joint motion.  He denied episodes of dislocation or subluxation, locking, inflammation, and flare-ups.  The examiner noted that the Veteran had repeated effusions and found that the condition affected the motion of the joint.  There were no symptoms or episodes of arthritis.  He had no limitations on standing and reported that he was able to walk more than 1/4 mile but less than one mile.  He reported intermittent and occasional use of a brace.  

Physical examination revealed an antalgic gait.  There was no other evidence of abnormal weight wearing and no loss of bone of part of a bone.  There was no inflammatory arthritis.  The examiner found edema, tenderness, abnormal motion, and guarding movement in the left ankle.  She noted no ankle instability, tendon abnormality, or angulation.  The examiner further noted objective evidence of pain with active motion on the left side.  The left ankle range of motion revealed dorsiflexion was from 0 to 10 degrees and plantar flexion was from 0 to 20 degrees.  There was no objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  An X-ray of the left ankle revealed no acute fracture or dislocation.  The impression was the irregularity of the inferior medial malleolus, which was noted to be most compatible with posttraumatic degenerative changes.  The examiner noted significant effects on the Veteran's usual occupation with noted pain.  The examiner also indicated moderate effect on the Veteran's usual daily activities to include shopping, exercise, recreation, and traveling.  She noted severe impact on chores and found the Veteran's participation in sports was prevented.  His ability to feed, bathe, dress, toilet, groom, and drive were not impacted.  

The Board finds that the evidence does not support the assignment of an initial compensable evaluation prior to February 4, 2010.  In this regard, the January 2005 VA examination found no evidence of weakness in the left Achilles tendon and the impression was healed partial rupture of the left Achilles tendon.  While the Veteran reported pain and some intermittent swelling with prolonged activity, the examiner noted that his range of motion and joint function were not limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  Therefore, in the absence of moderate limitation of ankle motion, the Board finds that the Veteran's left ankle disability does not more nearly approximate the criteria necessary for a compensable rating under Diagnostic Code 5271.  

The evidence also does not support the assignment of an initial rating in excess of 10 percent as of February 4, 2010.  In this regard, the evidence reflects that the Veteran's left ankle disability is manifested by degenerative changes with moderate limitation of ankle motion resulting in dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  Under Diagnostic Code 5010, traumatic arthritis is rated under Diagnostic Code 5003.  In this regard, Diagnostic Code 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  When, however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, such disability may be rated under Diagnostic Code 5003.  In the instant case, as the Veteran's left ankle limitation of motion results in a 10 percent evaluation, such disability has been evaluated under Diagnostic Code 5271.  The Board notes that, under Diagnostic Code 5003, a 20 percent rating may be assigned where there is X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes.  However, in the instant case, only one major joint, the Veteran's left ankle, is involved.  As such, a 20 percent rating under Diagnostic Code 5003 is not warranted.  

Additionally, as indicated previously, the February 2010 VA C&P examination showed that the Veteran could dorsiflex to 10 degrees and plantar flex to 20 degrees with pain, which the Board finds to more nearly approximate moderate limitation of ankle motion under Diagnostic Code 5271.  See DeLuca, supra.  There was no objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions of range of motion.  Moreover, the Board has considered the Veteran's complaints of pain, stiffness, and swelling.  However, the February 2010 VA examiner found no functional loss of the Veteran's left ankle.  Thus, the Board finds that the currently assigned 10 percent rating under Diagnostic Code 5271for the service-connected left ankle disability adequately portrays the functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of this joint.  See DeLuca, supra.  Therefore, in the absence of marked limitation of ankle motion, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his left ankle disability as of February 4, 2010.

Additionally, for the entire appeal period, as the evidence of record fails to demonstrate ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, or astragelctomy, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5270, 5272, 5273, 5274, respectively.

Other Considerations

The Board has considered whether staged ratings beyond those already assigned under Fenderson, supra, are appropriate for the Veteran's service-connected right tibia and left ankle disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disabilities is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right tibia and left ankle disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's right tibia and left ankle symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his right tibia and left ankle disabilities that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's right tibia and left ankle disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran is employed full-time and has not alleged that he was unemployable during the course of the appeal.  Therefore, as there is no evidence of unemployability, a TDIU is not raised by the record.

In sum, the Board finds that the Veteran is not entitled to higher initial ratings for his right tibia and left ankle disabilities.  In reaching this decision, the Board finds that the preponderance of the evidence is against the Veteran's claim for higher initial ratings for his right tibia and left ankle disabilities.   In denying higher initial ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable evaluation for stress fracture of the right tibia prior to February 4, 2010, and an initial rating in excess of 10 percent thereafter is denied.

An initial compensable evaluation for posttraumatic degenerative changes of the inferior medial malleolus prior to February 4, 2010, and an initial rating in excess of 10 percent thereafter is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


